DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US Patent Publ. No. 2019/0183498) in view of Shelton et al. (US Patent Publ. No. 2018/0168649).
With respect to claims 1 and 8, Shelton et al. ‘498 disclose a surgical system 1 (fig. 1, [0059]) comprising a surgical port ([0069], lines 8-11, [0084]) defining a guide channel ([0054], lines 9-14, [0069], lines 8-11), the port being configured to be positioned within a small incision ([0054], lines 8-12) in a patient, and a surgical loading unit 510 (fig. 10, [0082]) including an anvil assembly 612 (fig. 10, [0082]), and a staple cartridge assembly 710 (fig. 10, [0082]) pivotably coupled ([0082]) to the anvil assembly 612, the staple cartridge assembly 710 including a staple cartridge chassis 720’ (fig. 22, [0096]) defining a longitudinally extending channel (figs. 10 and 22, [0096]), the chassis 720’ having a support (positive channel opening 

    PNG
    media_image1.png
    591
    730
    media_image1.png
    Greyscale


Shelton et al. ‘649 disclose a surgical system including a surgical port ([0346]), pivotably coupled anvil assembly and cartridge assembly (fig. 8, [0381]), a knife 1760 (fig. 8, [0381]) including an upper plate 1762 (fig. 8, [0381]) having an upper surface and a lower surface (Annotated Figure B), and a lower plate 1764 (fig. 5, [0380]), a support (proximal opening surface 1142, figs. 8 and 10, [0382]) protruding outwardly from a proximal end of the pivotal anvil assembly, and wherein an upper surface of the support is above the upper surface of the upper plate when the knife is in the proximal position (Annotated Figure B).  Shelton et al. ‘649 disclose that the knife moves from a proximal position to a distal position to pivot the anvil assembly and cartridge assembly to a closed position ([0380]), and that after firing the knife moves proximally from a home position (fig. 10) to a retracted position (fig. 11) to pivotally open the jaws to release tissue ([0382]).   Shelton et al. ‘649 disclose that the open-close cavity 1148 (fig. 10, [0381]) including the support 1142 allow the knife to hover in the home position to prevent jamming of the opening and closing motions ([0381], [0384]).

    PNG
    media_image2.png
    360
    604
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. ‘498 surgical system to substitute the support 1142 as taught by Shelton et al. ‘649 for the Shelton et al. ‘498 support, to prevent jamming of the opening and closing motions.  
If a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  
With respect to claim 8, as explained above, the modified Shelton et al. ‘498 surgical system includes a staple cartridge chassis having a support with an upper surface that is above the upper surface of the upper plate when the knife is in the proximal position, and is therefore 
   With respect to claims 2 and 10, Shelton et al. ‘649 disclose that the support 1142 is disposed alongside the upper plate of the knife when the knife is in the proximal position.  As shown in figure 9 of Shelton et al. ‘649, the support 1142 is next to the upper plate of the knife 1760 when the knife is in the proximal position, and therefore the support is considered to be alongside the upper plate of the knife when the knife is in the proximal position.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. ‘498 surgical system to provide the support alongside the upper plate of the knife when the knife is in the proximal position as taught by Shelton et al. ‘649 to prevent jamming of the opening and closing motions.  
With respect to claims 3 and 11, Shelton et al. ‘498 disclose the staple cartridge chassis defining a longitudinally extending slot (fig. 22, [0096]).  Shelton et al. ‘649 disclose a longitudinally extending slot 1132 (fig. 9, [0375]), and the support 1142 being disposed on both sides of the slot (fig. 9).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the 
With respect to claims 4 and 12, Shelton et al. ‘649 disclose that the support is disposed alongside a first lateral side of the upper plate of the knife and a second lateral side of the upper plate of the knife when the knife is in the proximal position.  See Annotated Figure C.  

    PNG
    media_image3.png
    355
    579
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. ‘498 surgical system to provide the support disposed alongside a first lateral side of the upper plate of the knife and a second lateral side of the upper late of the knife when the knife is in the proximal position, as taught by Shelton et al. ‘649 to prevent jamming of the opening and closing motions.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. ‘498 surgical system to provide the upper surface of the support above the upper surface of the upper plate of the knife when the knife is in the proximal position, as taught by Shelton et al. ‘649 to prevent jamming of the opening and closing motions.  
With respect to claims 6 and 14, Shelton et al. ‘498 disclose that the knife has a blade 554 between and interconnecting the upper and lower plates (fig. 10, [0089]).
With respect to claims 7 and 15, Shelton et al. ‘649 disclose that the support 1142 is monolithically formed with the proximal end of the pivotal anvil jaw.  Figures 5 and 8 show the support 1142 and the walls 1133 as a one-piece element, and therefore the support is considered to be monolithically formed with the proximal end of the jaw.
   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. ‘498 surgical system to provide the support as monolithically formed with the proximal end of the staple cartridge chassis, as taught by Shelton et al. ‘649 to prevent jamming of the opening and closing motions.  
With respect to claim 9, as explained above, the modified Shelton et al. ‘498 surgical system includes a staple cartridge chassis having a support with an upper surface that is above the upper surface of the upper plate when the knife is in the proximal position, and is therefore .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
EP 2,130,499 discloses a staple cartridge chassis including a support (figure 6).
WO 2016/186905 discloses a surgical port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731